DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In an amendment filed 8/22/2022, Applicant cancelled claims 1-25, 33, 36, amended claims 26, 34, 37, and added new claims 41-42.  This amendment is acknowledged.  Claims 26-32, 34-35, 37-42 are pending and are currently being examined.
  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26-32, 34-35, and 37-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hermandorfer US Pub. No. 2017/0304705.
Hermandorfer teaches:
In Reference to Claim 26
A system for use with a ball, a ball pitching device, and a bat configured to be held by a user (pitching system for delivering balls 50 by a pitching device to a user 33 with a bat to hit the thrown balls, Fig. 11-38), the system comprising: 
a home plate (25/100, Fig. 13, 16/17, 32) including multi-colored lighting (multi-color LEDs 104 (Fig. 16), [0143]); 
a sensor configured to provide a signal based on a detection of the user or the bat (pitch trigger sensor may be included in a user’s bat to detect a presence of a ready to hit user, [0108]-[0109]); and 
at least one controller configured to activate a ball pitching device and configured to cause the system to deliver information to the user (the system is controlled electronically to execute the pitching and information to the user, [0098]-[0100], including the use of personal smart phone app interface (Fig,. 11a-b), touchscreen kiosk 26, and home plate indicator LEDs 104 all deliver information to the user),
wherein the information delivered to the user is light-based signaling from the multi-colored lighting of the home plate (LEDs 104 in home plate 100 deliver information to the user, such as which target the user should aim for, a player status, and when a player should expect to receive a pitched ball, [0143]).  
In Reference to Claim 27
The system of claim 26, further comprising the ball pitching device (balls 50 are thrown or pitched by a mechanism 100 in plate 25, such as rotating wheels 66, (Fig. 13a, [0114]), launchpads 110 (Fig. 15-19, [0112], [0145]).  
In Reference to Claim 28
The system of claim 26, wherein the at least one controller is configured to operate the ball pitching device to prepare to deliver a pitch towards the home plate based on gameplay parameters (Fig. 11-13B shows the controller operating the thrower to different areas about home plate based on the gameplay, [0096]-[0100], [0111]-[0117], [0132]).  
In Reference to Claim 29
The system of claim 26, further comprising a ball tracking system (Fig 6, [0096]-[0100], [0117], [0157]-[0160]).  
In Reference to Claim 30
The system of claim 29, wherein the ball tracking system is configured to output an exit velocity of the ball off the bat, a launch angle of the hit ball, a direction of the hit ball, or an estimated distance that the ball would travel if its trajectory were not disturbed (ball tracking may be based on ball and bat swing measurements including ball speed, launch angles, distance, etc., [0157]).  
In Reference to Claim 31
The system of claim 30, further comprising a display configured to display a computer calculated flight trajectory or a simulated ball flight trajectory when the user hits the ball (augmented reality display 155 of the hit ball trajectory is made on the screen 30, [0024], [0030]-[0031], [0087], [0115]-[0117]).  
In Reference to Claim 32
The system of claim 26, further comprising a pitch timer to control a pitch frequency of a pitching cycle of the ball pitching device (ex. a timer interval may be set to pitch a ball every 5 or 10 seconds during use, [0107]-[0108]).  
In Reference to Claim 34
The system of claim 26, wherein the light-based signaling includes status information, a pitch countdown, or an indication to the user to aim for a target (LEDs 104 in home plate 100 deliver information to the user, such as which target the user should aim for, a player status, and when a player should expect to receive a pitched ball, [0143]).  
In Reference to Claim 35
The system of claim 26, further comprising a display configured to display a computer calculated flight trajectory or a simulated ball flight trajectory when the user hits the ball (augmented reality display 155 of the hit ball trajectory is made on the screen 30, [0024], [0030]-[0031], [0087], [0115]-[0117]).  
In Reference to Claim 37
The system of claim 26, further comprising a strike timer configured to determine whether a pitch was hit or not (pitches may be timed in frequency from one another between swings or attempted swings ([0107]-[0108]) in conjunction with sensors capable of determining when a swing was made and if it was hit or not hit ([0096], [0141]-[0142])).  
In Reference to Claim 38
The system of claim 37, further comprising a bay that includes a batter's box area positioned near the home plate (the system may be arranged as a hitting bay with batter’s boxes, Fig. 32, [0022]-[0030]).  
In Reference to Claim 39
The system of claim 26, further comprising a bay that includes a batter's box area positioned near the home plate (the system may be arranged as a hitting bay with batter’s boxes, Fig. 32, [0022]-[0030]).  
In Reference to Claim 40
The system of claim 39, further comprising a strike timer configured to determine whether a pitch was hit or not (pitches may be timed in frequency from one another between swings or attempted swings ([0107]-[0108]) in conjunction with sensors capable of determining when a swing was made and if it was hit or not hit ([0096], [0141]-[0142])).
In Reference to Claim 41
The system of claim 34, wherein the multi-colored lighting is capable of selectively emitting a color of a plurality of colors, the color emitted from the multi-colored lighting corresponding to a color of the target on the display (the LEDs may emit a color corresponding with a same color target, [0143]).  
In Reference to Claim 42
The system of claim 41, further comprising a light adjacent a pitch hole on the ball pitching device (LED lights 104 are arranged adjacent the central pitching hole of thrower 110, Fig. 14, 16, 18-19).  
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 8/22/2022, with respect to the rejection(s) of claim(s) 26-40 under 103 (Bear, Crews) have been fully considered and are persuasive in light of the newly presented amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hermandorfer.
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Kim (2019/0324423), Strickland (2017/0326458), Gowan (9,259,631), Kelly (5,401,018), Magrath (5,359,986) teach similar baseball training systems.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711